Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, “side of the light emitting surface after being subjected to a magnification or reduction and a a translation not overlapping sides of the light receiving surface” is indefinite.  The sides of the light emitting surface do not undergo magnification or reduction, as they are constructed of solid material.  The image of the light emitting surface may be projected, and may undergo those transformations, or perhaps the light emitted from the surface may undergo those transformations, but the sides of the emitting surface do not.
Claims 2 and 7-11 are rejected as indefinite for inheriting the indefinite subject matter of parent claim 1.
Furthermore, with respect to claim 2, the limitation, “the sides of the light emitting surface after being subjected to a magnification or reduction, a translation, and a rotational displacement overlap the sides of the light receiving surface in the plan view of the main surface of the substrate” is both 
Claim 4 is indefinite for the same reason as claim 2: namely that the sides of the light emitting surface cannot be both parallel to neither sides of the light receiving surface while also being parallel to either side of the light receiving surface.
Claim 6 is likewise indefinite as the sides of the light emitting surface cannot be both parallel to neither side of the main surface of the substrate and parallel to either side surface of the main substrate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (2009/0235720).
Regarding claim 1, Smith discloses a gas detection apparatus comprising: a light emitting element provided on a main surface of the substrate for emitting light from a light emitting surface (Smith, [0076], radiation source 2); a light receiving element provided on the main surface of the substrate for receiving the light on a light receiving surface (Smith, [0076], radiation detector 3); and a light guide member for guiding the light emitted by the light emitting element to the light receiving element (Smith, [0076], inner surface 6 of housing), in plan view of the main surface of the substrate, 
Regarding claim 2, as claim 2 adds no structural feature to the invention of claim 1 it is rejected on the same grounds. 
Regarding claim 7, Smith further discloses the light emitting element is a surface light source. (Smith, [0092])
Regarding claim 9, Smith further discloses the light guide member is an off-axis optical system. (Smith, Figs. 6, 7, the dome does not share an axis with either emitter or receiver)
Regarding claim 10, Smith further discloses the light guide member is a free-form surface optical system. (Smith, [0090], [0091])
Claim 11 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Johnson et al. (2007/0221848).
Johnson discloses a gas detection apparatus comprising: a light emitting element provided on a main surface of the substrate for emitting light from a light emitting surface (Johnson, Fig. 2, source); a light receiving element provided on the main surface of the substrate for receiving the light on a light receiving surface (Johnson, Fig. 2, detector); and a light guide member for guiding the light emitted by the light emitting element to the light receiving element (Johnson, left and right reflectors), in plan view of the main surface of the substrate, the light emitting surface and the light receiving surface being shaped to have corners (Johnson, [0049]), and side of the light emitting surface after being subjected to a magnification or reduction and a translation not overlapping sides of the light receiving surface (Indefinite and uninterpretable).
Johnson further discloses the light guide member comprises: a first reflecting portion for directly reflecting the light emitted by the light emitting element and the light to be received by the light receiving element, and a second reflecting portion for reflecting the light to and from the first reflecting portion, a relative position of the second reflecting portion to the first reflection portion being fixed. (Johnson, Fig. 2, left and right sides of reflector)

Allowable Subject Matter
Claims 3 and 5 are allowed.
s 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record does not disclose, teach, or fairly suggest, “in plan view of the main surface of the substrate […] sides of the light emitting surface being parallel to neither sides of the light receiving surface.”
Regarding claim 5, the prior art of record does not disclose, teach, or fairly suggest “sides of the light receiving surface or the light emitting surface being parallel to neither sides of the main surface of the substrate in plan view of the main surface of the substrate.”
Regarding claim 8, the prior art of record does not disclose, teach, or fairly suggest “when a direction of one side of the light emitting surface or the light receiving surface is defined as a first direction and a direction perpendicular to the first direction in a plane thereof is defined as a second direction, the light guide member is composed of a mirror surface, and a unit vector in a direction of a rotation symmetrical axis of the mirror surface has projection components in both the first direction and the second direction.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/              Primary Examiner, Art Unit 2884